UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 97-1163



ARTHUR O. ARMSTRONG,

                                                Plaintiff - Appellant,

          versus

KOURY CORPORATION,

                                                 Defendant - Appellee,

          and

HOLIDAY INN,

                                                             Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-96-87-2)

Submitted:     April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Jonathan A. Berkelhammer,
SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendants in a discrimination case. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Armstrong v. Koury Corp., No. CA-96-87-2 (M.D.N.C.
Jan. 2, 1997). Additionally, we deny Appellant's motion to amend

his complaint and Appellee's motion to strike. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3